Third District Court of Appeal
                               State of Florida

                       Opinion filed December 1, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D20-1922
             Lower Tribunal Nos. F07-30332A, F07-30254B
                         ________________


                          Venices L. Hawkins,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



    An appeal from the Circuit Court for Miami-Dade County, Zachary
James, Judge.

     Venices L. Hawkins, in proper person.

      Ashley Moody, Attorney General, and Kayla Heather McNab,
Assistant Attorney General, for appellee.


Before SCALES, MILLER, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.